           Case 1:20-cv-02547-LGS Document 22
                                           21 Filed 05/15/20
                                                    05/14/20 Page 1 of 1



      quinn emanuel            trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 |     TEL   (212) 849-7000 FAX (212) 849-7100




                                                                                                    WRITER’S DIRECT DIAL NO.
                                                                                                              (212) 849-7115

                                                                                                   WRITER’S EMAIL ADDRESS
                                                                                           jonpickhardt@quinnemanuel.com

                                                             Applica'on GRANTED in part and DENIED in part.
May 14, 2020
                                                             The ini'al conference set for May 14, 2020, at 10:30 A.M.
VIA ECF                                                      is adjourned to June 4, 2020, at 10:30 A.M. Pre-conference
                                                             materials are due on May 28, 2020.
Honorable Lorna G. Schofield
United States District Judge               In lieu of ﬁling pre-conference materials, the par'es may
Southern District of New York              ﬁle a leLer that updates the Court on seLlement discussions
Thurgood Marshall United States Courthouse
                                           and requests another adjournment to the ini'al conference.
40 Foley Square
New York, New York 10007
                                           Dated: May 15, 2020 New York, New York
Re:    AG MIT CMO, LLC et al. v. RBC (Barbados) Trading Corp. et al., 20-cv-2547 (LGS)

Dear Judge Schofield:

        I represent Plaintiffs in the above-referenced action and write on behalf of all parties in
respect of the Court’s April 7, 2020 order (ECF No. 20) and the initial conference scheduled for
May 21, 2020.

        Consistent with the Court’s prior directions, the parties have continued to confer regarding
settlement and believe they are close to an agreement to resolve this action. Given this, and to
avoid burdening the Court, the parties respectfully request that the Court adjourn the currently
scheduled conference, as well as the deadline for the submission of a joint letter, as set forth in the
April 7 order. The parties further propose to update the Court within two weeks of today, by May
28, 2020, about the status of the parties’ discussions and whether the parties anticipate being able
to voluntarily dismiss the action. This is the parties’ first request for an adjournment in respect of
the April 7 order, though the Court had previously scheduled a telephonic conference for March
26, 2020, which the Court adjourned, then cancelled, at the parties’ request (see ECF Nos. 16 &
18).

Respectfully submitted,

/s/ Jonathan E. Pickhardt

Jonathan E. Pickhardt

cc:     All counsel (via ECF)

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
